Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 1 of 31 PageID 11707
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 2 of 31 PageID 11708
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 3 of 31 PageID 11709
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 4 of 31 PageID 11710
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 5 of 31 PageID 11711
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 6 of 31 PageID 11712
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 7 of 31 PageID 11713
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 8 of 31 PageID 11714
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 9 of 31 PageID 11715
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 10 of 31 PageID 11716




                   ,7,66267,38/$7('WKURXJKDJUHHPHQWRIDOO3DUWLHVWRWKLVDFWLRQDQGWKHLU

     FRXQVHO


     5HVSHFWIXOO\VXEPLWWHG

     BBBBBBBBBBBB



     )253/$,17,))6


                                                            6/24/19
     $QGUH0HOH,QWHULP([HFXWLYH'LUHFWRU                           'DWH 
     6XQFRDVW:DWHUNHHSHU


                                                      
     7LIIDQ\6FKDXHU([HFXWLYH'LUHFWRU                    'DWH 
     2XU&KLOGUHQ¶V(DUWK)RXQGDWLRQ


                                                      
     -DPHV/DPSRUW([HFXWLYH'LUHFWRU                                'DWH 
     (FRORJLFDO5LJKWV)RXQGDWLRQ


     3/$,17,))6¶&2816(/

     V-XVWLQ%ORRP                                V.DWKU\Q6FKPLGW
     -XVWLQ%ORRP                                     .DWKU\Q6FKPLGW3UR+DF9LFH
     )/%DU                                   9DQ1HVV)HOGPDQ//3
     -XVWLQ%ORRP$WWRUQH\DW/DZ3$                 7KRPDV-HIIHUVRQ6W1:
     32%R[                                    :DVKLQJWRQ'&
     6DUDVRWD)/                               3
     7HOHSKRQH                          )
     )DFVLPLOH                          (NVFKPLGW#YQIFRP
     (PDLOEORRPHVT#JPDLOFRP


     $WWRUQH\VIRU3ODLQWLIIV681&2$67:$7(5.((3(5285&+,/'5(1¶6($57+
     )281'$7,21(&2/2*,&$/5,*+76)281'$7,21



     ϬϭϭϱϮϴϵϭͲϭ                                    WĂŐĞϭϬŽĨϭϮ
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 11 of 31 PageID 11717




                       IT    IS SO STIPULATED                        through   agreement         of all Parties     to this   action   and their


        counsel.



       Respectfully                submitted,


                                     ,2019




       FOR        PL41NTIFFS:




       Andre        Mele,          Interim       Executive     Director                                 (Date)
       Suncoast             Waterkeeper




                                                                                                    6/25/2019
       Tiffany         Schauer,            Executive      Director                          (Date)
       Our      Children's               Earth   Foundation




       James        Lamport,              Executive      Director                                       (Date)
       Ecological            Rights         Foundation




       PLAINTIFFS'                       COUNSEL:


       /s/ Justin       Bloom                                                     /s/ Kathrlin       Schmidt
       Justin       Bloom                                                         Kathryn        Schmidt,    Pro        Hac   Vice
       FL     Bar    # 89109                                                      Van    Ness      Feldman        LLP
       Justin       Bloom          Attorney        at Law,    PA                  1050     Thomas       Jefferson        St. NW
       p.o.      Box        1028                                                  Washington,          DC    20007
       Sarasota,            FL    34230                                           P: 202.298.1982
       Telephone:                (917)     991-7593                               F: 202.338.2361
       Facsimile:            (866)        574-2169
                                                                                  E: kschmidt@vnf.com
       Email: bloomesql ;:4=n"iail.coi'n


       Attornevs for Plaintiffs, S[J?VCOAST WATERKEEPER, OUR CHILDREN'S EARTH
       FOTnVDATION, ECOLOGICAL          RIGHTS FOUNDATION




                                                                               Pag= IC of 12
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 12 of 31 PageID 11718
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 13 of 31 PageID 11719
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 14 of 31 PageID 11720
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 15 of 31 PageID 11721
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 16 of 31 PageID 11722
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 17 of 31 PageID 11723
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 18 of 31 PageID 11724
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 19 of 31 PageID 11725
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 20 of 31 PageID 11726
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 21 of 31 PageID 11727
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 22 of 31 PageID 11728
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 23 of 31 PageID 11729
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 24 of 31 PageID 11730
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 25 of 31 PageID 11731
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 26 of 31 PageID 11732
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 27 of 31 PageID 11733
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 28 of 31 PageID 11734
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 29 of 31 PageID 11735




                         EXHIBIT C
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 30 of 31 PageID 11736
Case 8:17-cv-00035-SCB-AEP Document 275 Filed 08/13/19 Page 31 of 31 PageID 11737
